Case 1:19-cr-20785-BB Document 21 Entered on FLSD Docket 01/13/2020 Page 1 of 9



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-20785-CR-BLOOM

 UNITED STATES OF AMERICA,

 Plaintiff,
 v.

 ROBERTO ADAM GARCIA,

 Defendant.
 ___________________________________/

                  ROBERTO GARCIA’S MOTION IN LIMINE
                    TO EXCLUDE 404(B) EVIDENCE
       Roberto Garcia moves in limine to exclude evidence of, and argument about,

 his prior convictions and removal from the Metro Mover on October 29, 2019. On

 January 10, 2019, the government filed a notice of intent to use Rule 404(b) evidence.

 ECF No. 18.

  I.    Mr. Garcia’s prior arrests should be excluded from the government’s
       case-in-chief.

       The government argues Mr. Garcia’s prior convictions for trespass after

 warning, disorderly intoxication, and disorderly conduct are admissible to show his

 motive, intent, knowledge, and lack of mistake.        [ECF No. 18 at 7-9.]       The

 government’s argument collapses under the weight of its own concessions and

 precedent.
Case 1:19-cr-20785-BB Document 21 Entered on FLSD Docket 01/13/2020 Page 2 of 9

     A. Mr. Garcia’s prior alcohol-related convictions are not admissible to
        show motive or intent to assault a federal officer. 1

        An “other act” is relevant to motive only when the act “relates to the motive for

 the commission of the crime charged.” United States v. Farmer, 923 F.2d 1557, 1567

 (11th Cir. 1991) (quoting United States v. Sampol, 636 F.2d 621, 659 n. 24 (D.C. Cir.

 1980)). The government’s admissions undermine its own argument that Mr. Garcia’s

 convictions for trespass after warning, disorderly intoxication, and disorderly conduct

 are admissible show motive for commission of the crime charged.                       Mr. Garcia’s

 “motive and intent” for purportedly assaulting the officer was to “be left alone

 undisturbed” to sleep. [ECF No. 18 at 6.] The government does not even attempt to

 explain how these convictions relate to Mr. Garcia’s motive to “be left alone

 undisturbed.” Because they do not. None of the four convictions detailed in the

 government’s motion relate to Mr. Garcia’s motive to allegedly assault a federal

 officer.

        The government’s argument for admission as intent evidence is similarly

 flawed. To admit an “other act” to demonstrate intent, the government must show

 that the act “‘required the same intent as the offense[ ] charged.’” United States v.

 Watson, 611 F. App'x 647, 654 (11th Cir. 2015) (quoting United States v. Guerrero, 650

 F.2d 728, 734 (5th Cir. Unit A 1981)) (alterations in original). “[T]o understand

 whether two acts have the same intent, we must define the ‘intent’ at issue.” Id. In

 Mr. Garcia’s case, the intent is to “intentionally threat[en] or attempt to cause serious




 1 Although the government lists motive as a basis for seeking admission of Mr. Garcia’s prior
 convictions, it fails to put forth any arguments about motive in its brief. [ECF No. 18 at 8 (argument
 section).] Even assuming the government did put forth an argument for admission on this basis, the
 prior convictions are not admissible for the reasons presented below.

                                                   2
Case 1:19-cr-20785-BB Document 21 Entered on FLSD Docket 01/13/2020 Page 3 of 9

 bodily injury” to a federal officer. 11th Cir. Pattern Jury Instr. – Crim O1.1 (2019)

 (18 U.S.C. § 111(a)(1)). Consequently, Mr. Garcia’s previous convictions must have

 required the intent to intentionally threaten or attempt to cause serious bodily injury

 to a federal officer to be admissible 404(b) evidence. Watson, 611 F. App’x at 655.

 They do not.

       The acts of trespass after warning, disorderly intoxication, and disorderly

 conduct do not exhibit the same intent at issue here: the intent to assault a federal

 officer. Here too, the government does not even argue the types of intent are the

 same. As discussed above, the government concedes Mr. Garcia’s intent was to sleep

 without being disturbed; this is inapposite with the types of intent at issue in Mr.

 Garcia’s prior convictions.

    B. Mr. Garcia’s prior convictions are not admissible as evidence of
       knowledge because they do not involve the same knowledge required
       to commit assault on a federal officer.

       The government asserts Mr. Garcia’s four previous convictions are admissible

 as evidence that he “had knowledge [that] public intoxication is prohibited.” [ECF

 No. 18 at 8.] Untrue.

       To be admissible, the extrinsic offense must be of “such a nature that its

 commission involved the same knowledge required for the offense charged.” See, e.g.,

 Beechum, 582 F.2d at 911 N.15. Courts in this Circuit have admitted evidence of

 prior convictions where, unlike here, there is a nexus between the knowledge in the

 prior offense and the type required in the instant offense. See, e.g., United States v.

 Corbin, 734 F.2d 643 (11th Cir. 1984) (in prosecution for federal drug violations,

 upholding admission of testimony that defendant said he had brought several loads
Case 1:19-cr-20785-BB Document 21 Entered on FLSD Docket 01/13/2020 Page 4 of 9

 of marijuana into country before); United States v. Shores, 966 F.2d 1383 (11th 1992)

 (upholding district court decision to admit defendant’s statements that he knew how

 to rob bank, internal operation of banks, and how dye pack is put together in

 attempted bank robbery prosecution); United States v. Rodriguez, 713 F. App'x 815,

 818 (11th Cir. 2017) (permitting admission of defendant’s prior state conviction for

 felon-in-possession of a loaded firearm during trial for being a felon in possession of

 a firearm and ammunition). Here, the charged offense, and the knowledge required

 to commit it, is not the same as those the government seeks to admit. Mr. Garcia did

 not need knowledge that “public intoxication is prohibited,” ECF No. 18 at 8, in order

 to commit an assault on a federal officer. Far from being the same, the offenses are

 completely different. Mr. Garcia is charged with assault. His previous cases involve

 property and public nuisance and intoxication offenses. As such, the knowledge

 involved in his prior offenses is not of the same nature as the knowledge required for

 the offense charged and thus the convictions cannot be admitted on this basis.

    C. Mr. Garcia’s convictions are not admissible to show absence of
       mistake because Mr. Garcia has not made a mistake defense.

       Contrary to the government’s assertions, the prior convictions are not

 admissible to show Mr. Garcia “did not carry out the charged conduct against the

 security guard accidentally, mistakenly, or unknowingly.”        [ECF No. 18 at 8.]

 “Evidence showing absence of mistake is admissible to reveal that the defendant’s

 defense of a mistake (such as mistakenly possessing a weapon) is untrue.” United

 States v. Watson, 611 F. App'x 647, 656 (11th Cir. 2015) (citing United States v.

 Jernigan, 341 F.3d 1273, 1281 (11th Cir. 2003)). Here, Mr. Garcia has not asserted

 he made a mistake or acted unknowingly. Thus, this is not a proper basis for the

                                           4
Case 1:19-cr-20785-BB Document 21 Entered on FLSD Docket 01/13/2020 Page 5 of 9

 government to seek to admit evidence of Mr. Garcia’s prior convictions in its case-in-

 chief. Id.

     D. Mr. Garcia’s convictions inadmissible for another reason: they are
        not relevant to any issue other than to bad character or propensity.

         Evidence is not admissible if it not relevant to an issue other than the

 defendant’s character, and probative valued is substantially outweighed its undue

 prejudice. 2 United States v. Holt, 777 F.3d 1234, 1266 (11th Cir. 2015) (citing United

 States v. McNair, 605 F.3d 1152, 1203 (11th Cir. 2010).

         The government admits it seeks admission of Mr. Garcia’s convictions for the

 very purpose Rule 404 prohibits. It argues the evidence is admissible because

         “it would go to show the defendant had knowledge public intoxication is
         prohibited and that when asked to leave or confronted by authority,
         the defendant not only fails to comply, but instead becomes
         angrier and causes a further disturbance.”

 [ECF No. 18 at 8 (emphases added).] By the government’s own words, it wants to

 introduce this evidence as proof of Mr. Garcia’s bad character, which makes him more

 likely to break the law, and therefore he must have broken the law in this case.

 United States v. Beechum, 582 F.2d 898, 914 (5th Cir. 1978) (“Even if the jury is no

 more disposed to punish the accused for his unpunished past crimes, ‘over-persuasion’

 may lead them to conclude that, having committed a crime of the type charged, he is

 likely to repeat it.”). The government invites this Court to permit the government to

 accomplish an end-run around the propensity bar. See United States v. Gonzalez, 833

 F.2d 1464, 1467-68, 1468 n.2 (11th Cir. 1987) (holding district court erred and should


 2 The second prong of the test is that the act must be established by sufficient proof to permit a jury
 finding that the defendant committed the extrinsic act. It is undisputed that the second prong is
 satisfied because there is a record of Mr. Garcia’s convictions. For that reason, Mr. Garcia focuses his
 argument on the other two prongs.
Case 1:19-cr-20785-BB Document 21 Entered on FLSD Docket 01/13/2020 Page 6 of 9

 have excluded in credit card fraud trial business card of defendant memorializing

 conversation between defendant and son with handwritten notes: “I hate to work;

 think like a 60 year old man. Look like a young man. Beat the system” because it was

 “not relevant; its only use was for the purpose of painting [defendant] as a ‘bad man’”).

 The Court should decline its invitation and exclude this evidence.

    E. Even if not precluded by Rule 404, this Court should exclude the
       prior convictions as confusing, misleading, cumulative, and unduly
       prejudicial.

       Rule 403 decisions “[lie] within the sound discretion of the district judge and

 call for a ‘common sense assessment of all the circumstances surrounding the

 extrinsic offense.’” United States v. Jernigan, 341 F.3d 1273, 1282 (11th Cir. 2003)

 (quoting United States v. Calderon, 127 F.3d 1314, 1332 (11th Cir. 1997)). The

 Eleventh Circuit has explained “‘prior crime evidence has significant potential for

 prejudicial effect, and therefore should not be employed unless really necessary.”

 United States v. Jones, 28 F.3d 1574, 1581 (11th Cir. 1994), modified on other grounds,

 74 F.3d 275 (11th Cir. 1996). Evidence about the prior convictions would result in a

 mini-trial over the circumstances surrounding those four separate convictions,

 leading to juror confusion. Moreover, the temporal attenuation of six years between

 the earliest conviction and this case in addition to the factual dissimilarities between

 the offenses also weigh in favor of exclusion under Rule 403.

       If this Court does not exclude this evidence under Rule 403, Mr. Garcia

 respectfully requests the Court permit the parties to propose (1) a joint stipulation

 that would obviate the need for witness testimony on these issues, and (2) a limiting

 instruction to be given as the time that the stipulation is read.


                                            6
Case 1:19-cr-20785-BB Document 21 Entered on FLSD Docket 01/13/2020 Page 7 of 9

     II.   Mr. Garcia’s removal from the Metro Mover is not admissible, because
           it is waste of time, confusing, cumulative, and unduly prejudicial.

           Contrary to the government’s assertion, the circumstances surrounding Mr.

 Garcia’s removal from the Metro Mover are necessary for the jury’s understanding of

 the alleged crime. By the government’s own account, the relevant time period is from

 when Mr. Garcia was found sleeping near the courthouse through when “[t]he crime

 charged [] was complete. . . .” [ECF No. 17 at 5 (Gov’t mot. in limine).] The removal

 from the Metro Mover does not touch on any of the elements of the charged crime and

 any interaction with a different security guard, in a different location, would cause a

 mini-trial on the circumstances of Mr. Garcia’s removal. This would both be a waste

 of judicial resources and confusing for the jury. Second, the government asserts there

 is no prejudice to Mr. Garcia because other evidence “will reveal him to be homeless

 and intoxicated. . . .” [ECF No. 18 at 6.] Assuming the truth of these factual

 assertions, 3 the evidence is thus cumulative and unduly prejudicial. Finally, the

 arguably minimal probative value of admitting evidence of Mr. Garcia’s removal from

 the Metro Mover is outweighed by the undue prejudice to Mr. Garcia. For those

 reasons, evidence of Mr. Garcia’s removal from the Metro Mover should be excluded.

           If this Court does not exclude this evidence under Rule 403, Mr. Garcia

 respectfully requests the Court permit the parties to propose (1) a joint stipulation

 that would obviate the need for witness testimony on these issues, and (2) a limiting

 instruction to be given as the time that the stipulation is read




 3Contrary to the government’s assertion, Mr. Garcia is not homeless. [See, e.g., ECF No. 4 (bond
 paperwork).]
Case 1:19-cr-20785-BB Document 21 Entered on FLSD Docket 01/13/2020 Page 8 of 9

                                 CONCLUSION
        For the foregoing reasons, Mr. Garcia respectfully moves to exclude evidence

 of, and argument about, his prior convictions and removal from the Metro Mover from

 this trial.




                                       Respectfully submitted,



                                       MICHAEL CARUSO
                                       FEDERAL PUBLIC DEFENDER


                                 By: /s/ Kirsten R. Nelson
                                      Kirsten R. Nelson
                                      Assistant Federal Public Defender
                                      Florida Special A No.: A5502543
                                      150 W. Flagler Street, Suite 1700
                                      Miami, Florida 33130-1556
                                      Tel: (305) 530-7000
                                      E-mail: kirsten_nelson@fd.org




                                          8
Case 1:19-cr-20785-BB Document 21 Entered on FLSD Docket 01/13/2020 Page 9 of 9

                      CERTIFICATE OF SERVICE

       I HEREBY certify that on January 13, 2020, I electronically filed

 the foregoing document with the Clerk of the Court using CM/ECF. I

 also certify that the foregoing document is being served this day on all

 counsel of record or pro se parties in the manner specified, either via

 transmission of Notices of Electronic Filing generated by CM/ECF or in

 some other authorized manner for those counsel or parties who are not

 authorized to receive electronically Notices of Electronic Filing.



                              By: s/ Kirsten R. Nelson

                                     Kirsten R. Nelson
